Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 08/27/2021 has been fully considered.  Claims 1, 9 and 10 are amended, claims 14 and 15 are added and claims 1-15 are pending.  Currently, claims 11-13 are withdrawn from consideration as non-elected invention.  The previous Claim Objection has been withdrawn in view of Applicant’s amendment and comment.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vishey et al. (US 2004/0061358 A1) as evidenced by PLASTIKCITY, and in view of Holmes et al. (US 2,340,664).
Claims 1 and 3-5:  Vishey teaches a multilayer structure comprising an upper scrim layer, a first fibrous layer, a structural layer, a second fibrous layer and a cover layer in the order thereof (Fig. 3 and [0018]).  The first fibrous layer meets the claimed {instant claim 4} with needled mats of continuous glass fiber strand [0014].  The continuous glass fiber strand meets the claimed knit fabric, and the polypropylene resin meets the claimed thermoplastic resin material.  Evidence shows that the melting temperature range of polypropylene is 200-280 degree C {instant claim 5} (page 2 of PLATIKCITY) which overlaps with the claimed range of 110-240 degree C.
Vishey does not teach the needled mat of continuous glass fiber strand is wrap knit, circular knit, lace knit or jacquard knit.  However, Holmes teaches a knitted fabric {instant claim 3} having wrap effect, lace effect or circular effect for providing attractive appearance (page 1, col. 1, lines 1-15; page 2, col. 1, lines 46-51; and page 2, col. 2, lines 39-51).  Vishey and Holmes are analogous art because they are form the same field of endeavor that is the fabric art.  It would have been obvious to a person of ordinary skill in the art to combine the teaching of Holmes, (i.e., using a fabric/mat having wrap effect, lace effect or circular effect) with the invention of Vishey, and the motivation would be, as Holmes suggested, to provide attractive appearance (page 1, col. 1, line 4).
Claim 2:  Vishey teaches the upper layer will generally be bonded to the intermediate layer due to the tackiness of the thermoplastic resin layer of the upper layer when heated. Vishey teaches the first fibrous layer and the second fibrous layer 
Claims 6 and 15:  With respect to the air flow resistance, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the air flow resistance, and the motivation would be to control the sound absorbing property of the multilayer structure.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 8:  Vishey teaches the intermediate layer comprises fibrous polyethylene terephthalate (PET) [0015].  Vishey teaches the first fibrous layer and the second fibrous layer are similar to the intermediate layer [0018].
Claim 10:  Vishey teaches the cover layer includes a felt layer [0016], a foam layer [0018], and a nonwoven scrim layer [0018].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vishey et al. (US 2004/0061358 A1), PLASTIKCITY and Holmes, as applied to claim 1 above, and further in view of Silva et al. (US 2015/0111453 A1).
Vishey and Holmes teach the claimed invention as set forth above.
Claim 7:  Vishey teaches the claimed invention except that glass fiber instead of polyester fiber or nylon fiber.  Silva teaches that polyester fiber or nylon fiber is an equivalent structure known the art (Fig. 1 and [0021]).  Therefore, because these fibers .

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vishey et al. (US 2004/0061358 A1), PLASTIKCITY and Holmes, as applied to claim 1 above, and further in view of Tompson et al. (US 2006/0182935 A1).
Vishey and Holmes teach the claimed invention as set forth above.
Claims 9 and 14:  Vishey teaches the first fibrous layer and the second fibrous layer are similar to the intermediate layer [0018].  Vishey teaches the intermediate layer is a fibrous [0015].  Vishey does not teach the intermediate layer comprises shoddy fibers.  However, Tompson teaches the use of natural or synthetic shoddy fibers {instant claims 9 and 14} [0044] in manufacturing a noise absorbing vehicle headliner [0004].  Vishey and Tompson are analogous art because they are form the same field of endeavor that is the vehicle component art.  It would have been obvious to a person of ordinary skill in the art to combine the shoddy fibers of Tompson with the invention of Vishey, and the motivation for combining would be, as Tompson suggested, to provide a unique opportunity to bond adjacent fibers together due to the varied properties of the fibers [0044].

Response to Arguments
Applicant’s argument is based on that Vishey fails to disclose a carpet first layer, and instead describes a fibrous layer, which one of ordinary skill in the art will This argument is not persuasive for the following reason.  The claimed invention expresses the nonwoven carpet layer as being the “first fibrous layer”, and the reference of Vishey teaches “first fibrous layer”.  In addition, Applicant failed to explain the difference between the claimed fibrous layer and Vishey’s fibrous layer other than one being called a carpet.
Applicant further argued that Vishey's fibrous layer is not on a "facing layer".  This argument is not persuasive for the following reason.  The claimed invention uses an open language of “comprising”, and there is nothing that shows the facing layer is an outer layer.
Applicant also argued that Vishey fails to teach an airflow resistive layer, instead teaching an air impervious structural layer.  This argument is not persuasive for the following reason.  The Examiner cannot find where Vishey teaches an air impervious structural layer; and if there is a teaching like this Applicant is asked to point which paragraph(s).  Vishey teaches the structural layer/upper layer is a moldable composite sheet which is formed by extruding layers of polypropylene resin with needled mats of continuous glass fiber strand [0014], which is substantially identical to the claimed airflow resistive layer.  Vishey also teaches structural layer/upper layer is heated mainly by conviction [0022], which indicates structural layer/upper layer has some pores.  In addition, Vishey does not expressly teaches the structural layer/upper layer is air impervious layer.
For the above reasons claims 1-10 stand rejected, and claims 14 and 15 are included in the rejections above. 
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
November 15, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785